Citation Nr: 1019663	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-09 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative 
polyarthritis (claimed as degenerative joint disease), to 
include as secondary to service-connected Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which, inter alia, denied the Veteran's claims for 
an increased rating for Hepatitis C [which continued a 20 
percent disability evaluation] and for service connection for 
degenerative polyarthritis.  In January 2007, the Veteran 
submitted a Notice of Disagreement (NOD) with the denial of 
his claims.  A Statement of the Case (SOC) was issued in 
February 2007.  In April 2007, the Veteran submitted his 
Substantive Appeal, indicating that he wished only to appeal 
the service connection issue.  

Thus, the issue of entitlement to an increased disability 
rating is not in appellate status and will not be addressed 
any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a NOD initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a Substantive Appeal 
after a SOC is issued by VA].

In his September 2004 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  Such a hearing was scheduled for June 2009, and the 
Veteran was so notified in April 2008.  However, in written 
correspondence received in June 2008, the Veteran withdrew 
his request for a hearing.  Accordingly, the Board is no 
longer under any obligation to provide the Veteran with such 
a hearing.  See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.




REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for degenerative 
polyarthritis, to include as secondary to, or aggravated by, 
Hepatitis C, in the form of a VA medical examination and 
opinion.

Initially, the Board notes that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 2002).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2009).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen v. Brown, 8 Vet. App. 374.

First, the Board notes that the Veteran's VA treatment 
records on file only date to January 2007.  The Veteran has 
requested that VA obtain his current medical records.  See 
the Veteran's statement of January 2010.  If he has since 
received additional relevant treatment, these records should 
be obtained.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 
C.F.R. § 3.159(c)(2), (c)(3) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA).

Second, the Board finds that additional evidence is necessary 
to address the merits of the Veteran's claim.  In this case, 
there is competent evidence of a current disorder.  A VA 
medical treatment record dated in December 2005 documents 
that the Veteran was diagnosed with "spondylo-arthritis, 
most likely reactive arthritis."  This diagnosis was later 
confirmed by a VA medical examination in February 2006 which 
indicated that the Veteran experiences "nonspecific 
seronegative spondyloarthropathy such as Reiter's arthritis, 
psoriatic arthritis, and ankylosing spondylitis."  In 
addition, letters from one of the Veteran's treating 
physicians at the VA Medical Center (VAMC) in Minneapolis, 
Minnesota, further confirm diagnosis of and treatment for 
chronic reactive arthritis in December 2006 and December 
2009.  Furthermore, the private treatment records submitted 
by the Veteran and obtained by the AOJ, as well as the VA 
medical treatment records also indicate ongoing treatment for 
the Veteran's degenerative polyarthritis, with treatment for 
joint pain beginning at least as early as March 1999.  As 
such, there is clearly evidence that the Veteran currently 
experiences degenerative polyarthritis.  

Therefore, in regards to direct service connection, the 
remaining issues are the existence of an in-service incident 
as well as competent evidence connecting such an incident to 
the Veteran's current disorder.  See Hickson, 12 Vet. App. at 
253.  A VA medical treatment record dated in December 2006 
has been associated with the record.  This document states 
that a VA physician "feel[s] that it is more likely than not 
that he [the Veteran] acquired reactive arthritis during his 
military career."  The examiner makes this statement based 
on the treatment for "chronic inflammatory foot arthritis in 
May of 1993" which "suggests the onset was sometime before 
that, and was likely due to an infection acquired while on 
active duty."  The VA physician bases this conclusion on the 
treatment of the Veteran for "metatarsalgia and plantar 
fasciitis" of his feet in May 1993, which are "classical 
findings in an individual with reactive arthritis."  The 
physician also based this on the Veteran's service as a 
"corpsman." Based on this profession, the physician 
indicates that the Veteran was exposed to contaminated 
needles and blood, including the needle injury of February 
1988 which led to his currently service-connected Hepatitis 
C.  A second letter from the same VA physician dated in 
December 2009 reiterates these basic contentions, and also 
states that "based on the timing of his initial symptoms, 
his previous work as a medic while on active duty and the 
presence of an additional infectious disease acquired while 
on active duty, it is as likely as not that [the Veteran] 
acquired a subclinical infection while on active duty that 
led to the development of Reactive Arthritis 
(spondyloarthropathy)."

However, the December 2009 letter also indicates that it is 
also "possible" that the Hepatitis C generally "could 
initiate the disease process that produced the type of 
reactive arthritis that" the Veteran experiences.  As such, 
it is unclear whether or not the VA physician whether the 
Veteran's current degenerative polyarthritis is, in his 
opinion, specifically directly due to the Veteran's 
documented in-service infected needle injury of February 
1988, or if his degenerative polyarthritis is secondary to 
his currently service-connected Hepatitis C.  Furthermore, 
the VA physician does not indicate a specific incident to 
which the Veteran's degenerative polyarthritis is directly 
related such as the February 1988 needle injury, but instead 
has indicated that his degenerative polyarthritis is due to 
multiple non-specific causes.  Finally, the VA physician's 
opinion fails to address the intercurrent causes of record, 
such as possible post-service subclinical infectious 
diarrhea, or the steroid injection which the Veteran 
experienced shortly after his release from active service.  
See the VA medical treatment records dated in December 2005 
and January 2006.  Nor does he explain how the Veteran's 
degenerative polyarthritis failed to be diagnosed until 
December 2005, over ten years after his release from active 
service, except for the statement that "arthritis symptoms 
typically begin weeks to months after the infectious 
disease."  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (where the United States Court of Appeals for the 
Federal Circuit held that an extensive lapse of time between 
the alleged events in service and the initial manifestation 
of the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim).  Unfortunately, the lack of clarity in the VA 
treating physician's opinions render them insufficient to 
allow the Board to grant the Veteran's service connection 
claim on a direct basis.

However, this evidence does indicate that there may be a 
connection between the Veteran's service and his current 
degenerative polyarthritis.  In this regard, pursuant to 
38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes 
"providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim."  The standard for requiring a 
VA medical examination is "an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability."  See McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).  The AOJ provided a VA medical 
examination in February 2006.  However, the examiner failed 
to provide any opinion regarding whether or not the Veteran's 
degenerative polyarthritis may be connected to any in service 
event, including the Veteran's February 1988 needle injury.  
As such, the February 2006 VA medical examiner's opinion is 
inadequate to allow the Board to decide the Veteran's claim.  
When the VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As such a new examination is required to address 
whether or not the Veteran's degenerative polyarthritis is 
directly related to his military service.

Furthermore, the Board is required to consider all issues 
raised by the claimant or by the evidence of record.  
Robinson v. Mansfield, 21 Vet. App. at 552.  When determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  The Veteran has claimed that 
his degenerative polyarthritis is due to his service-
connected Hepatitis C.  See the Veteran's claim dated in 
March 2005.  The letter from the Veteran's VA physician from 
December 2006 also indicates that the Veteran's chronic 
Hepatitis C will likely cause the Veteran's degenerative 
polyarthritis to become more severe, thereby clearly raising 
the issue of service connection by aggravation.  

The Veteran clearly experiences degenerative polyarthritis 
and is currently service-connected for Hepatitis C.  So the 
remaining issue is whether there is medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. at 512.  The December 2009 VA medical treatment 
record indicates that the Veteran's Hepatitis C may 
"possibly have initiated the disease process that produced 
the type of reactive arthritis" that the Veteran currently 
experiences.  The December 2006 VA medical treatment record, 
states that "even if the chronic arthritis did not originate 
during active duty, the negative impact on potential 
therapies for this disease caused by his coexisting chronic 
hepatitis C will likely cause the arthritis to become more 
severe and potentially disabling in the future due to lack of 
available safe treatment."  Unfortunately, evidence that the 
Veteran's Hepatitis C "may have" caused, or "could" 
aggravate his degenerative polyarthritis by interfering with 
treatment is insufficient to indicate that this has actually 
occurred.  Therefore, these VA medical treatment records do 
not allow the Board to grant service connection on the basis 
of secondary service connection to his service-connected 
Hepatitis C, or due to aggravation by his service-connected 
Hepatitis C, at this time.

The VA medical examination of February 2006 indicated that 
the Veteran's degenerative polyarthritis is not a 
"consequence of his hepatitis C."  Although the VA medical 
examiner provided a thorough review of the Veteran's disorder 
and symptoms, there is no rationale provided for this 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (a medical opinion that contains only data and 
conclusions is accorded no weight).  A medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Nor did 
the February 2006 VA medical examination provide an opinion 
regarding whether or not the Veteran's degenerative 
polyarthritis is aggravated beyond its natural progression by 
his service-connected Hepatitis C.  Again the Board notes the 
duty to provide a VA medical examination which is adequate to 
address the claim.  See Barr v. Nicholson, 21 Vet. App. at 
312.  In this case, the VA medical examination of February 
2006 failed to adequately address the issues of direct 
service connection, or the issue of aggravation of the 
Veteran's degenerative polyarthritis by his service-connected 
Hepatitis C, and also failed to provide an adequate rationale 
for the opinion reached regarding secondary service 
connection.  Accordingly, the Veteran must be provided a new 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should request the Veteran 
identify all health care providers that 
have treated or evaluated him for 
degenerative polyarthritis since January 
2007, and attempt to obtain records from 
each health care provider that he 
identifies, if such records are not 
already in the claims file.  

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records after January 2007.  Records for 
any treatment of the Veteran's 
degenerative polyarthritis should be 
obtained from the VAMC that is designated 
as the Veteran's most recent treatment 
location.  All attempts to secure such 
records must be documented in the claims 
file.  If certain records are unavailable 
or simply do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this 
effect is required. 

2.	Thereafter, the AMC is requested to 
arrange for the Veteran to undergo a VA 
examination, by an appropriate expert, to 
determine the nature and etiology of his 
current degenerative polyarthritis.  

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this REMAND, must be 
made available for review of the 
Veteran's pertinent medical history.  The 
examination report must indicate whether 
such review was accomplished.  

In particular, the examiner should 
specifically acknowledge and address:  
the Veteran's STRs, which indicate 
treatment for an injury with an infected 
needle in February 1988.  The examiner 
should also address the history of the 
Veteran's current complaints including, 
as appropriate:  his treatment for 
metatarsalgia and plantar fasciitis from 
May to September 1993, the December 2005 
diagnosis of spondylo-arthritis, the 
February 2006 VA medical examination, and 
the December 2006 and December 2009 
letters from the Veteran's VA physician 
regarding the etiology of his 
degenerative polyarthritis, as well as 
any new evidence obtained following this 
remand.  The examiner should also address 
any possible intercurrent causes, 
including but not limited to, his post-
service podiatry steroid injection (as 
recorded in the VA medical treatment 
record of January 2006), or possible 
post-service subclinical infectious 
diarrhea, as raised by the record.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is requested to address the 
following:

1)	Please review the Veteran's 
history of degenerative 
polyarthritis, including the 
date of onset of this disorder, 
to include if this disorder was 
previously misdiagnosed by the 
St. Cloud Podiatry Clinic 
during treatment dating from 
May 1993 to September 1993.

2)	Is it at least as likely as not 
(50 percent or more probable) 
that the Veteran's current 
degenerative polyarthritis 
related to his military 
service, to include as due to 
an injury with an infected 
needle in February 1988?

3)  	Regardless of the answer to the 
above, is it at least as likely 
as not (50 percent or more 
probable) that the Veteran's 
current degenerative 
polyarthritis is caused by or 
aggravated beyond it's natural 
progression by his service-
connected Hepatitis C?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The VA examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based 
on the findings on examination and 
information obtained from review of the 
record.  

3.	Then, review the Veteran's claims file 
and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification 
or development action, in addition to 
those directed above, is required.  If 
further action is required, it should be 
undertaken prior to further adjudication 
of the claim.

4.	Readjudicate the claim for service 
connection for degenerative 
polyarthritis.  If this claim is not 
granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case that 
includes a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of 38 C.F.R. § 3.310(a) 
(2009) and Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The Veteran and his 
representative should be given an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise him that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

